Gray, C. J.
The time for pleading to a writ of error is not fixed by statute, but depends upon the rule of court, which expressly reserves the power to restrict or enlarge the time. Gen. Sts. c. 146, §§ 1-10. Rule 29, 104 Mass. 564. The plea was therefore duly filed.
The statute which r.egulates bills of exceptions clearly requires them, not only to be filed with the clerk, and notified to the other party, but to be presented, within the time specified, to the judge who made the ruling excepted to, and who is to examine the bill and sign with his own hand a certificate allowing or disallowing it. The exceptions in the case at bar not having been presented to the judge within that time, he was not obliged to allow them. Gen. Sts. c. 115, §§ 7, 8. Barstow v. Marsh, 4 Gray, 165. Sawyer v. Yale Iron Works, 116 Mass. 424, 432. Commonwealth v. Greenlaw, ante, 208.
Whether the judge erred in disallowing the exceptions was a matter of record, and could not be affected by oral evidence of his reasons. Brown v. Bull, 3 Mass. 211. Fleming v. Clark, 12 Allen, 191. The question arising upon the record was an issue in law, which a single justice of this court had no authority either to try or to reserve, but which is within the exclusive jurisdiction of the full court. Gen. Sts. c. 112, § 5. In the exercise of that jurisdiction, it is ordered that the judgment of the Superior Court be

Affirmed.